PER CURIAM:
This is an action on a real estate contract. The purchasers (respondents here) brought an action for specific performance of the contract, tendering the balance owing on the contract and seeking an order compelling sellers (appellants) to deliver a warranty deed to them. The trial court, applying the doctrine of quasi estoppel adopted by this Court in KTVB v. Boise City, 94 Idaho 279, 486 P.2d 992 (1971), ruled that the sellers were precluded from raising a defense which was inconsistent with a position which they had previously taken and on which the purchasers had relied to their detriment, and granted specific performance to the plaintiffs, ordering the sellers to execute and deliver a warranty deed to the purchasers. We have reviewed the briefs and the record and find no error.
Affirmed. Costs to respondents.